                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

RAYMOND REED,                                     )
       Plaintiff,                                 )
                                                  )
v.                                                )
                                                  )
REGIONAL ONE HEALTH LOOP                                      No. 2:18-cv-02606-SHL-tmp
                                                  )
CENTER, ANITA ELLIS, ROBERT                       )
BROWN, SANDY D. WILSON, TREVINS                   )
H. SPRINGER, PATRICK MALONE, and                  )
GARNETT MILLER,                                   )
       Defendants.                                )


        ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE
                            JUDGE TU M. PHAM


       Before the Court is Magistrate Judge Tu M. Pham’s Report and Recommendation, filed

on December 17, 2018, recommending that the Court grant Defendants’ Motions to Dismiss,

(ECF Nos. 15, 18, 21, 22), and, additionally, that Plaintiff’s case be dismissed for lack of subject

matter jurisdiction. (ECF No. 25.)

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint. 28 U.S.C. § 636(b)(1)(B). “Within 14 days after

being served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see

also 28 U.S.C. § 636(b)(1). A district court reviews de novo only those proposed findings of fact

or conclusions of law to which a party specifically objects. Id.; see also Fed. R. Civ. P. 72(b)(3).

       The deadline to object to the Report has passed, and Plaintiff has not filed any objections.

The Court has reviewed the Report for clear error and finds none. Therefore, the Court
ADOPTS the Magistrate Judge’s Report, GRANTS the various Motions to Dismiss and

DISMISSES Plaintiff’s Complaint for lack of subject matter jurisdiction.

       IT IS SO ORDERED, this 18th day of January, 2019.

                                            s/ Sheryl H. Lipman
                                            SHERYL H. LIPMAN
                                            UNITED STATES DISTRICT JUDGE




                                               2
